Title: From Thomas Jefferson to Fulwar Skipwith, 1 March 1789
From: Jefferson, Thomas
To: Skipwith, Fulwar



Dear Sir
Paris Mar. 1. 1789.

I am able at length to snatch a moment to answer your favor of the 1st. ult. I am in hopes of being able to sail from Havre about the latter part of April. This however depends on the arrival of my congé which I have not yet received. I am very anxious to get out so early as to enable me to return between the autumnal equinox and commencement of cold weather. I shall hope to have the pleasure of meeting you in Virginia. I have received letters from Mr. Short of the 11th. Feb. from Rome. He had then returned from Naples, and was to set out soon for Florence, Genoa, Marseilles, Bordeaux. He will probably get back to Paris a little before my departure.
The public mind seems to be in a good train of preparation for the States general, and I am in hopes that assembly will put this country into a course of prosperity and happiness which it never yet knew. Our new constitution is taking place quietly and under favourable auspices. Virginia seems at present the most antifederal of the states. I am in hopes however that the addition of a good bill of rights, by removing the most material objections will reconcile the great mass of opposition. With many wishes for a pleasant passage to you I am with great esteem Dr. Sir Your friend & servt,

Th: Jefferson

